Name: 2011/313/EU: Commission Decision of 26Ã May 2011 adjusting the weightings applicable from 1Ã February , 1Ã March , 1Ã April , 1Ã May and 1Ã June 2010 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  cooperation policy;  monetary economics;  EU institutions and European civil service;  executive power and public service
 Date Published: 2011-05-27

 27.5.2011 EN Official Journal of the European Union L 140/56 COMMISSION DECISION of 26 May 2011 adjusting the weightings applicable from 1 February, 1 March, 1 April, 1 May and 1 June 2010 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries (2011/313/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 336 thereof, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 of the Council (1), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas: (1) In accordance with the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2009 to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries payable in the currency of their country of employment were laid down by Council Regulation (EU) No 768/2010 (2). (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 February, 1 March, 1 April, 1 May and 1 June 2010, since the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % (since weightings were last laid down or since they were adjusted by the Commission Decision 2010/790/EU (3)), HAS ADOPTED THIS DECISION: Article 1 The weightings applied to the remuneration of officials, temporary staff and contract staff of the European Union serving in third countries, payable in the currency of the country of employment, shall be adjusted for certain countries as shown in the Annex hereto. It contains five monthly tables showing which countries are affected and the dates of application for each one (1 February 2010, 1 March 2010, 1 April 2010, 1 May 2010 and 1 June 2010). The exchange rates used for the calculation of this remuneration shall be established in accordance with the detailed rules for the implementation of the Financial Regulation and correspond to the dates referred to in the first paragraph. Article 2 This Decision shall enter into force on the first day of the month following its publication in the Official Journal of the European Union. Done at Brussels, 26 May 2011. For the Commission, On behalf of the President, Catherine ASHTON Vice-President (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 228, 31.8.2010, p. 1. (3) OJ L 336, 21.12.2010, p. 50. ANNEX FEBRUARY 2010 Place of employment Economic parities February 2010 Exchange rate February 2010 (1) Weightings February 2010 (2) Armenia 368,8 534,71 69,0 Barbados 2,937 2,7998 104,9 Croatia 5,989 7,321 81,8 Egypt (3) 3,825 7,68385 49,8 Eritrea (4) 14,6 21,6393 67,5 Ghana (5) 1,155 2,002 57,7 Haiti 55,97 59,3743 94,3 Laos (6) 9 400 12 001,5 78,3 Madagascar (7) 2 319 2 920,63 79,4 Norway 10,69 8,179 130,7 Sierra Leone (4) 4 557 5 524,5 82,5 Sudan (Khartoum) (5) 2,314 3,31285 69,8 Thailand (6) 30,08 46,316 64,9 Trinidad and Tobago 6,966 8,8894 78,4 Yemen 201,3 297,283 67,7 MARCH 2010 Place of employment Economic parities March 2010 Exchange rate March 2010 (8) Weightings March 2010 (9) Angola 133,3 122,909 108,5 Guinea (Conakry) 4 699 6 677 70,4 Fiji 1,668 2,65851 62,7 Kazakhstan (Astana) 171,5 201,56 85,1 Madagascar (10) 2 167 2 932,3 73,9 Malawi 168,2 205,737 81,8 Mozambique 29,06 40,925 71,0 New Zealand 1,777 1,9539 90,9 Surinam (11) 2,019 3,87 52,2 Venezuela (12) 3,596 5,79305 62,1 Zambia (11) 4 436 6 409,68 69,2 APRIL 2010 Place of employment Economic parities April 2010 Exchange rate April 2010 (13) Weightings April 2010 (14) Saudi Arabia 3,892 5,1109 76,2 Belarus 2 574 4 003,28 64,3 Cuba USD 1,033 USD 1,3482 76,6 Egypt (15) 4,02 7,4149 54,2 Eritrea (16) 15,78 20,6343 76,5 Gambia 27,06 35,75 75,7 Georgia 1,78 2,3181 76,8 Kyrgyzstan 46,22 60,5611 76,3 Moldova 10,04 16,6048 60,5 New Caledonia 134,3 119,332 112,5 Pakistan 52,55 112,284 46,8 Paraguay 4 086 6 269,56 65,2 Sierra Leone (16) 4 893 5 192,25 94,2 East Timor USD 1,147 USD 1,3482 85,1 MAY 2010 Place of employment Economic parities May 2010 Exchange rate May 2010 (17) Weightings May 2010 (18) South Korea 1 574 1 477,79 106,5 Ghana (19) 1,232 1,89235 65,1 Guatemala 7,732 10,5915 73,0 Indonesia (Jakarta) 8 940 11 948,3 74,8 Jamaica 109,8 117,328 93,6 Philippines 44,72 59,186 75,6 Sudan (Khartoum) (19) 2,481 3,13891 79,0 Turkey 1,923 1,9673 97,7 Venezuela (20) 3,939 5,69299 69,2 JUNE 2010 Place of employment Economic parities June 2010 Exchange rate June 2010 (21) Weightings June 2010 (22) Congo (Brazzaville) 762,4 655,957 116,2 Eritrea (23) 17,17 18,8793 90,9 Laos (24) 8 881 10 190,5 87,1 Mali 636,9 655,957 97,1 Sierra Leone (23) 5 227 4 850,16 107,8 Surinam (25) 2,132 3,63 58,7 Thailand (24) 31,89 40,328 79,1 Zambia (25) 4 830 6 261,24 77,1 (1) 1 EURO = x units of national currency. (2) Brussels = 100. (3) The weighting for this place is adjusted twice: for February and April 2010. (4) The weighting for this place is adjusted three times: for February, April and June 2010. (5) The weighting for this place is adjusted twice: for February and May 2010. (6) The weighting for this place is adjusted twice: for March and June 2010. (7) The weighting for this place is adjusted twice: for February and March 2010. (8) 1 EURO = x units of national currency. (9) Brussels = 100. (10) The weighting for this place is adjusted twice: for February and March 2010. (11) The weighting for this place is adjusted twice: for March and June 2010. (12) The weighting for this place is adjusted twice: for March and May 2010. (13) 1 EURO = x units of national currency (USD for Cuba, El Salvador, Ecuador, Liberia, Panama, D.R. Congo and East Timor). (14) Brussels = 100. (15) The weighting for this place is adjusted twice: for February and April 2010. (16) The weighting for this place is adjusted three times: for February, April and June 2010. (17) 1 EURO = x units of national currency. (18) Brussels = 100. (19) The weighting for this place is adjusted twice: for February and May 2010. (20) The weighting for this place is adjusted twice: for March and May 2010. (21) 1 EURO = x units of national currency. (22) Brussels = 100. (23) The weighting for this place is adjusted three times: for February, April and June 2010. (24) The weighting for this place is adjusted twice: for February and June 2010. (25) The weighting for this place is adjusted twice: for March and June 2010.